Citation Nr: 1502471	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in May 2010, April 2012, and January 2013 for additional development.  In November 2013, the Board denied entitlement to service connection for left ear hearing loss.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  The JMR moved for the Court to vacate and remand the November 2013 Board decision.  In October 2014, the Court granted the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination and obtain an etiology opinion.

In the October 2014 JMR, the parties agreed that the opinions of record from various VA examiners were not adequate for rating purposes and agreed that a new medical opinion addressing the etiology of the Veteran's left ear hearing loss must be obtained.  See JMR, page 5.  As such, the Board finds that a remand is necessary to schedule a VA Compensation and Pension examination to determine whether the Veteran's current left ear hearing loss is causally related to injury or disease suffered in service, to include acoustic trauma.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Schedule the Veteran for a VA Compensation and Pension examination to determine the etiology of the Veteran's left ear hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA and VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

The examiner must answer the following questions:

(a) Does the Veteran currently have left ear hearing loss? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed left ear hearing loss disability had its onset in service or is otherwise causally related to service, to include in-service acoustic trauma.

The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  The examiner must also address the Veteran's contention that he has had hearing loss since service.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

In providing the requested opinions, the examiner must reconcile any conflicting medical opinions or evidence of record.

3. Ensure that the opinion is in compliance with the remand directives and then readjudicate the claim.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




